0DETAILED ACTION
Claims 1-20 were rejected in the Office Action mailed 12/23/2020. 
Applicant filed a response and amended claims 1-2 on 03/15/2021. 
Claims 1-20 are pending. 
Claims 1-20 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
3 (Specification, [0079-0080]; [0083-0086]), there is no support in the specification for a substrate made from kraft paper; glassine paper; synthetic paper; nonwoven fabric of acetate fibers, polyester fibers, polyamide fibers, polyolefin fibers, poly(vinyl alcohol) fibers, wood pulp; plastic from the group consisting of a polyolefin film, a polyester film, a polyimide resin film, a polyamide resin film, a vinyl chloride resin film, and a vinyl acetate resin film having a density in the range of 0.1 to 0.8 g/cm3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as obvious over Iwata et al. (US 2012/0052295) (Iwata) in view of Okada et al. (US 2014/0213716) (Okada), taken in view of evidence provided by Askari et al. (Study the Effect of Test Speed and Fabric Weight on Puncture Behavior of Polyester Needlepunched Nonwoven Geotextiles).
Regarding claim 1 
Iwata teaches a pressure-sensitive adhesive tape (i.e., pressure sensitive adhesive sheet) containing a substrate and a pressure-sensitive adhesive layer on at least one side of the substrate (i.e., multilayer structure) (Iwata, abstract).
Iwata teaches examples of the pressure-sensitive adhesive tape having a maximum load (i.e., puncture strength) of 400 gf and 650 gf (i.e., 400 gf = 3.92 Newton; 650 gf = 6.37 Newton) (Iwata, Table 1, see Example 1 and 2), wherein the measuring method comprises fixing the pressure-sensitive adhesive tape to a plate in which a circular hole having a diameter of 11.28 mm is formed piercing a needle of which the end has a curvature diameter of 0.5 mm to the pressure-sensitive adhesive tape at a speed of 2 mm/s under 23±2ºC, and measuring a maximum load (gf) when the needle penetrates the pressure-sensitive adhesive tape (Iwata, claim 1; abstract; [0013]). 

Given that Iwata discloses a maximum load (i.e., puncture strength) as presently claimed, given the absence of evidence of the criticality of how puncture strength is measured, given the evidentiary reference that states the effect of speed on puncture energy is low and almost negligible, it is the examiner's position that the maximum load (i.e., puncture strength) disclosed by Iwata meets the claim limitation.
While there is no disclosure that the pressure sensitive adhesive tape is for build stage use as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”. Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. for build stage use, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure which is 
In the event it is shown that Iwata does not disclose the claimed invention with sufficient specificity, the invention is obvious because Iwata discloses the claimed constituents and discloses that they may be used in combination.

Iwata teaches the substrate is a nonwoven fabric (Iwata, [0066]), however does not explicitly teach the density of the nonwoven fabric substrate. 
With respect to the difference, Okada teaches a pressure sensitive adhesive sheet (Okada, title; [0003]). Okada teaches a suitable substrate for a pressure sensitive adhesive sheet is a nonwoven fabric (Okada, [0115-0116]), wherein the nonwoven fabric has a bulk density in the range of about 0.25 to 0.40 g/cm3 (Okada, [0119]).
As Okada expressly teaches, when the bulk density is within this range, 0.25 to 0.40 g/cm3, the substrate itself will have suitable strength, is greatly susceptible to PSA impregnation, and possess repulsion resistance (Okada, [0119]). 
Okada and Iwata are analogous art as they are both drawn to pressure sensitive adhesive sheet. 
In light of the motivation of using a nonwoven having a bulk density in the range of about 0.25 to 0.40 g/cm3 as provided by Okada, it therefore would have been obvious to one of ordinary skill in the art to use a nonwoven having a bulk density in the range of about 0.25 to 0.40 g/cm3 as the substrate of the pressure sensitive adhesive sheet in Iwata, in order to ensure the substrate itself will have suitable strength, is greatly susceptible to PSA impregnation, and possess repulsion resistance, and thereby arrive at the claimed invention. 


Claims 1, 10, 12, and 17-20 are rejected under 35 U.S.C. 103 as obvious over Kamitani et al. (US 2012/0058335) (Kamitani) in view of Okada et al. (US 2014/0213716) (Okada), taken in view of evidence provided by Askari et al. (Study the Effect of Test Speed and Fabric Weight on Puncture Behavior of Polyester Needlepunched Nonwoven Geotextiles) and Uemura et al. (US 2018/0171182) (Uemura). 
Regarding claim 1, 10, and 12
Kamitani teaches a pressure-sensitive adhesive tape (i.e., pressure sensitive adhesive sheet) containing a substrate and a pressure-sensitive adhesive layer on at least one side of the substrate (i.e., multilayer structure) (Kamitani, abstract).
Kamitani teaches the pressure-sensitive adhesive tape has a piercing strength of 300 gf or more (i.e., 2.94 Newton or more), wherein the measuring method comprises fixing the pressure-sensitive adhesive tape to a plate in which a circular hole having a diameter of 11.28 mm is formed piercing a needle of which the end has a curvature diameter of 0.5 mm to the pressure-sensitive adhesive tape at a speed of 2 mm/s under 23±2ºC, and measuring a maximum load (gf) when the needle penetrates the pressure-sensitive adhesive tape (Kamitani, claims 1 and 3; [0017]; [0069]). 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
While claim 1 states the process for determining puncture strength uses a travel speed of 0.2 mm/s and Kamitani uses a travel speed of 2 mm/s, in view of evidence provided by Askari, the effect of speed on the puncture energy was low and almost negligible (Askari, pg. 6, left column, lines 1-2; FIG. 10; pg. 7, left column, lines 14-16). 

While there is no disclosure that the pressure sensitive adhesive tape is for build stage use as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”. Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. for build stage use, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure which is identical to that set forth in the present claims is capable of performing the recited purpose or intended use.

Kamitani teaches the substrate is a paper or a non-woven fabric substrate (Kamitani, [0054]). Kamitani does not explicitly teach the density of the substrate. 
3 (Okada, [0119]).
As Okada expressly teaches, when the bulk density is within this range, 0.25 to 0.40 g/cm3, the substrate itself will have suitable strength, is greatly susceptible to PSA impregnation, and possess repulsion resistance (Okada, [0119]). 
Okada and Kamitani are analogous art as they are both drawn to pressure sensitive adhesive sheet. 
In light of the motivation of using a nonwoven fabric, including a paper, having a bulk density in the range of about 0.25 to 0.40 g/cm3 as provided by Okada, it therefore would have been obvious to one of ordinary skill in the art to use a nonwoven fabric or paper having a bulk density in the range of about 0.25 to 0.40 g/cm3 as the substrate of the pressure sensitive adhesive sheet in Kamitani, in order to ensure the substrate itself will have suitable strength, is greatly susceptible to PSA impregnation, and possess repulsion resistance, and thereby arrive at the claimed invention. 

Regarding claims 17-20
Kamitani further teaches the pressure sensitive adhesive is a rubber-based pressure sensitive adhesive comprising a synthetic rubber (Kamitani, [0076-0079]), as evidenced by Uemura (Uemura, [0258]). 

Claims 1 and 15-16 are rejected under 35 U.S.C. 103 as obvious over Kamitani et al. (US 2012/0058335) (Kamitani) in view of Kiuchi et al. (US 2009/0288763) (Kiuchi), taken in view of evidence provided by Askari et al. (Study the Effect of Test Speed and Fabric Weight on Puncture Behavior of Polyester Needlepunched Nonwoven Geotextiles) and Uemura et al. (US 2018/0171182) (Uemura). 
Regarding claims 1 and 15-16
Kamitani teaches a pressure-sensitive adhesive tape (i.e., pressure sensitive adhesive sheet) containing a substrate and a pressure-sensitive adhesive layer on at least one side of the substrate (i.e., multilayer structure) (Kamitani, abstract).
Kamitani teaches the pressure-sensitive adhesive tape has a piercing strength of 300 gf or more (i.e., 2.94 Newton or more), wherein the measuring method comprises fixing the pressure-sensitive adhesive tape to a plate in which a circular hole having a diameter of 11.28 mm is formed piercing a needle of which the end has a curvature diameter of 0.5 mm to the pressure-sensitive adhesive tape at a speed of 2 mm/s under 23±2ºC, and measuring a maximum load (gf) when the needle penetrates the pressure-sensitive adhesive tape (Kamitani, claims 1 and 3; [0017]; [0069]). 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
While claim 1 states the process for determining puncture strength uses a travel speed of 0.2 mm/s and Kamitani uses a travel speed of 2 mm/s, in view of evidence provided by Askari, the effect of speed on the puncture energy was low and almost negligible (Askari, pg. 6, left column, lines 1-2; FIG. 10; pg. 7, left column, lines 14-16). 
Given that Kamitani discloses piercing strength (i.e., puncture strength) as presently claimed, given the absence of evidence of the criticality of how piercing strength is measured, given the evidentiary reference that states the effect of speed on puncture energy is low and 
While there is no disclosure that the pressure sensitive adhesive tape is for build stage use as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”. Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. for build stage use, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure which is identical to that set forth in the present claims is capable of performing the recited purpose or intended use.

Kamitani teaches the substrate is a plastic-based substrate such as a film of a polyolefin, polyester, polyamide, or polyimide (Kamitani, [0054]). Kamitani does not explicitly teach the density of the substrate. 
With respect to the difference, Kiuchi teaches a thermally strippable double faced adhesive sheet comprising a substrate and a thermally strippable pressure-sensitive adhesive 3 (Kiuchi, abstract; [0025]). 
Kiuchi teaches the porous substrate is a plastic film made from polyolefins, polyester, polyamide or polyimide (Kiuchi, [0022-0023]). 
As Kiuchi expressly teaches, if the porous substrate has a density of more than 0.9 g/cm3, the porous substrate may not sufficiently work to absorb the roughness and the adhesive sheet may fail to hold the adherend (Kiuchi, [0025]).  
Kiuchi and Kamitani are analogous art as they are both drawn to pressure-sensitive adhesive sheets. 
In light of the motivation of using a porous substrate having a density of 0.2 to 0.9 g/cm3 as provided by Kiuchi, it therefore would have been obvious to one of ordinary skill in the art to use a porous substrate (i.e., plastic film made from polyolefins, polyester, polyamide or polyimide) having a density of 0.2 to 0.9 g/cm3 as the substrate in Kamitani, in order to ensure the substrate absorbs roughness and successfully holds the adherend, and thereby arrive at the claimed invention.
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).


Claims 1, 3-11, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Niu et al. (US 2018/0243975) (Niu) in view of Takashima et al. (US 2014/0242384) (Takashima) and Tanaka et al. (US 2003/01189769) (Tanaka). 
Regarding claims 1, 10, 15, and 17-20
Niu teaches a building platform substrate for 3D printer, wherein the building platform includes a water-soluble adhesive layer 16 coated on a paper layer 12 and a lay flat release liner 18 on an exposed surface of the adhesive layer (i.e., adhesive sheet for build stage use; multilayer structure) (Niu, abstract; [0036]; [0042]; FIG. 1). 
Niu teaches the water-soluble adhesive layer is a pressure sensitive adhesive tape (i.e., pressure sensitive adhesive sheet for build stage use) (Niu, [0037]), wherein the pressure sensitive adhesive is an acrylic polymer comprising acrylate addition monomers, aromatic monomers, or hydroxyl monomers (Niu, [0039]). Niu further teaches the pressure sensitive adhesive is crosslinked and has high tack (Niu, [0036-0037]; [0041]). 

Niu teaches the water-soluble, high tack adhesive is similar to a water-soluble stamp or bottle label adhesive (Niu, [0020]). However, Niu does not explicitly measure the puncture strength or fracture energy of the pressure-sensitive adhesive layer (A)

With respect to the difference, Takashima (A) teaches a water-dispersible acrylic pressure sensitive adhesive layer (Takashima, abstract), for use in labels (Takashima, [0182]). 
Takashima teaches an example of the pressure sensitive adhesive composition comprising 92 parts by weight of 2-ethylhexyl acrylate, 4 parts by weight of methyl methacrylate, 4 parts by weight of acrylic acid, and 9 parts by weight of a water-soluble crosslinking agent EPOCROS WS-500 (Takashima, Table 3, see Example 20; [0235]). 
Applicant states the acrylic pressure sensitive adhesive preferably includes 50 percent more of one monomer from the group consisting of n-butyl acrylate, 2-ethylhexyl acrylate, and methyl methacrylate (Spec, [0028]). Further, applicant provides an exemplary acrylic pressure sensitive adhesive composition comprising 93 parts by mass of 2-ethylhexyl acrylate, 5 parts by mass of methyl methacrylate, 2 parts by mass of acrylic acid, and 1 part by mass of a water-
As Takashima expressly teaches, pressure sensitive adhesive sheet exhibits high removability and adhesiveness and attains low contamination of the surface of the adherent after the adhesive sheet is removed (Takashima, [0032]). 
Takashima and Niu are analogous art as they are both drawn to pressure sensitive adhesives comprising acrylic polymers. 
In light of the motivation of use the composition of the acrylic polymer as provided by Takashima, it therefore would have been obvious to one of ordinary skill in the art to use the acrylic polymer composition as the acrylic polymer of the pressure sensitive adhesive of Niu, in order to ensure high removability and adhesiveness as well as attain low contamination of the surface of the adherent after the adhesive sheet is removed, and thereby arrive at the claimed invention. 

Niu further teaches the release liner 18 includes a substrate and release coating deposited on the release liner, wherein the substrate is a cellulose paper and/or a polymeric film, such as polyethylene, polypropylene, or polyethylene terephthalate (Niu, [0042]). 
Niu does not explicitly teach the density of the substrate (B)
	With respect to the difference, Tanaka (B) teaches a pressure sensitive adhesive sheet with a release liner (Tanaka, [0001]). Tanaka teaches the release liner comprises a base material layer (i.e., substrate) (Tanaka, [0006]), wherein the base material layer is a paper or plastic film (Tanaka, [0029]). 
	As Tanaka expressly teaches, the base material layer preferably has a density of 0.3 g/cm3 or higher and 0.80 g/cm3 or lower, in order to increase tear strength and inhibit the abrasion of cutting blades without impairing stiffness and reducing working efficiency (Tanaka, [0009]; [0030]). 

	In light of the motivation of ensuring the substrate has a density of 0.3 g/cm3 or higher and 0.80 g/cm3 or lower as provided by Tanaka, it therefore would have been obvious to one of ordinary skill in the art to ensure the substrate of Niu has a density of 0.3 g/cm3 or higher and 0.80 g/cm3 or lower, in order to increase tear strength and inhibit the abrasion of cutting blades without impairing stiffness and reducing working efficiency, and thereby arrive at the claimed invention. 

Given that the structure, material, and composition of the building platform substrate of Niu in view of Takashima and Tanaka is substantially identical to the material and composition as used in the present invention, as set forth above, it is clear that the pressure sensitive adhesive layer coated on the building platform substrate of Niu in view of Takashima and Tanaka would intrinsically have a puncture strength of 3.3 to 12 N, where the puncture strength is determined as a maximum load during a process in which a probe having a hemispherical head with radius of curvature of 0.5 mm pierces the building platform substrate at a travel speed of 0.2 mm/s, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 3
Given that the structure, material, and composition of the building platform substrate of Niu in view of Takashima and Tanaka is substantially identical to the material and composition as used in the present invention, as set forth above, it is clear that the pressure sensitive 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 4
Given that the structure, material, and composition of the building platform substrate of Niu in view of Takashima and Tanaka is substantially identical to the material and composition as used in the present invention, as set forth above, it is clear that the pressure sensitive adhesive layer coated on the building platform substrate of Niu in view of Takashima and Tanaka would intrinsically have a tensile strain at break of 4% to 50%, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 5
Given that the structure, material, and composition of the building platform substrate of Niu in view of Takashima and Tanaka is substantially identical to the material and composition as used in the present invention, as set forth above, it is clear that the pressure sensitive adhesive layer coated on the building platform substrate of Niu in view of Takashima and 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 6
Given that the structure, material, and composition of the building platform substrate of Niu in view of Takashima and Tanaka is substantially identical to the material and composition as used in the present invention, as set forth above, it is clear that the pressure sensitive adhesive layer coated on the building platform substrate of Niu in view of Takashima and Tanaka would intrinsically have a 90-degree peel strength from an aluminum plane of 0.5 to 15 N/18 mm, where the 90-degree peel strength is measured at a peel temperature of 23ºC and a tensile speed of 300 mm/min, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 7
Given that the structure, material, and composition of the building platform substrate of Niu in view of Takashima and Tanaka is substantially identical to the material and composition as used in the present invention, as set forth above, it is clear that the pressure sensitive adhesive layer coated on the building platform substrate of Niu in view of Takashima and 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 8
Given that the structure, material, and composition of the building platform substrate of Niu in view of Takashima and Tanaka is substantially identical to the material and composition as used in the present invention, as set forth above, it is clear that the pressure sensitive adhesive layer coated on the building platform substrate of Niu in view of Takashima and Tanaka would intrinsically have a 90-degree peel strength from a polyimide plane of 0.5 to 15 N/18 mm, where the 90-degree peel strength is measured at a peel temperature of 23ºC and a tensile speed of 300 mm/min, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 9
Given that the structure, material, and composition of the building platform substrate of Niu in view of Takashima and Tanaka is substantially identical to the material and composition 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
	
Regarding claim 11
Niu further teaches the release liner 18 includes a substrate and release coating deposited on the release liner, wherein the substrate is a cellulose paper, such as Kraft paper (Niu, [0042]). 

Regarding claim 16
Niu further teaches the release liner 18 includes a substrate and release coating deposited on the release liner, wherein the substrate is a polymeric film, such as polyethylene, polypropylene, or polyethylene terephthalate (Niu, [0042]). 

Claims 1, 3-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Niu et al. (US 2018/0243975) (Niu) in view of Takashima et al. (US 2014/0242384) (Takashima) and Okada et al. (US 2014/0213716) (Okada). 
Regarding claims 1, 10-14 and 17-20

Niu teaches the water-soluble adhesive layer is a pressure sensitive adhesive tape (i.e., pressure sensitive adhesive sheet for build stage use) (Niu, [0037]), wherein the pressure sensitive adhesive is an acrylic polymer comprising acrylate addition monomers, aromatic monomers, or hydroxyl monomers (Niu, [0039]). Niu further teaches the pressure sensitive adhesive is crosslinked and has high tack (Niu, [0036-0037]; [0041]). 

Niu teaches the water-soluble, high tack adhesive is similar to a water-soluble stamp or bottle label adhesive (Niu, [0020]). However, Niu does not explicitly measure the puncture strength or fracture energy of the pressure-sensitive adhesive layer (A). 

With respect to the difference, Takashima (A) teaches a water-dispersible acrylic pressure sensitive adhesive layer (Takashima, abstract), for use in labels (Takashima, [0182]). 
Takashima teaches an example of the pressure sensitive adhesive composition comprising 92 parts by weight of 2-ethylhexyl acrylate, 4 parts by weight of methyl methacrylate, 4 parts by weight of acrylic acid, and 9 parts by weight of a water-soluble crosslinking agent EPOCROS WS-500 (Takashima, Table 3, see Example 20; [0235]). 
Applicant states the acrylic pressure sensitive adhesive preferably includes 50 percent more of one monomer from the group consisting of n-butyl acrylate, 2-ethylhexyl acrylate, and methyl methacrylate (Spec, [0028]). Further, applicant provides an exemplary acrylic pressure sensitive adhesive composition comprising 93 parts by mass of 2-ethylhexyl acrylate, 5 parts by mass of methyl methacrylate, 2 parts by mass of acrylic acid, and 1 part by mass of a water-
As Takashima expressly teaches, pressure sensitive adhesive sheet exhibits high removability and adhesiveness and attains low contamination of the surface of the adherent after the adhesive sheet is removed (Takashima, [0032]). 
Takashima and Niu are analogous art as they are both drawn to pressure sensitive adhesives comprising acrylic polymers. 
In light of the motivation of use the composition of the acrylic polymer as provided by Takashima, it therefore would have been obvious to one of ordinary skill in the art to use the acrylic polymer composition as the acrylic polymer of the pressure sensitive adhesive of Niu, in order to ensure high removability and adhesiveness as well as attain low contamination of the surface of the adherent after the adhesive sheet is removed, and thereby arrive at the claimed invention. 

Niu further teaches the substrate is a paper layer, however Niu does not explicitly teach the density of the substrate (B). 
With respect to the difference, Okada (B) teaches a pressure sensitive adhesive composition sheet (Okada, title; [0003]). Okada teaches a suitable substrate for a pressure sensitive adhesive sheet is a nonwoven fabric, wherein nonwoven fabric includes paper (Okada, [0115-0116]). 
Okada teaches the nonwoven fabric, meaning to include paper, is made from pulp such as wood pulp or hemp pulp (Okada, [015-0116]). Okada further teaches the nonwoven fabric has a bulk density in the range of about 0.25 to 0.40 g/cm3 (Okada, [0119]).
As Okada expressly teaches, when the bulk density is within this range, 0.25 to 0.40 g/cm3, the substrate itself will have suitable strength, is greatly susceptible to PSA impregnation, and possess repulsion resistance (Okada, [0119]). 

In light of the motivation of using a nonwoven having a bulk density in the range of about 0.25 to 0.40 g/cm3 as provided by Okada, it therefore would have been obvious to one of ordinary skill in the art to use a paper having a bulk density in the range of about 0.25 to 0.40 g/cm3 or nonwoven fabric comprising wood pulp or hemp pulp having a bulk density in the range of about 0.25 to 0.40 g/cm3 as the substrate of the pressure sensitive adhesive sheet in Niu, in order to ensure the substrate itself will have suitable strength, is greatly susceptible to PSA impregnation, and possess repulsion resistance, and thereby arrive at the claimed invention. 

Given that the structure, material, and composition of the building platform substrate of Niu in view of Takashima and Okada is substantially identical to the material and composition as used in the present invention, as set forth above, it is clear that the pressure sensitive adhesive layer coated on the building platform substrate of Niu in view of Takashima and Okada would intrinsically have a puncture strength of 3.3 to 12 N, where the puncture strength is determined as a maximum load during a process in which a probe having a hemispherical head with radius of curvature of 0.5 mm pierces the building platform substrate at a travel speed of 0.2 mm/s, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 3
Given that the structure, material, and composition of the building platform substrate of Niu in view of Takashima and Okada is substantially identical to the material and composition as 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 4
Given that the structure, material, and composition of the building platform substrate of Niu in view of Takashima and Okada is substantially identical to the material and composition as used in the present invention, as set forth above, it is clear that the pressure sensitive adhesive layer coated on the building platform substrate of Niu in view of Takashima and Okada would intrinsically have a tensile strain at break of 4% to 50%, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 5
Given that the structure, material, and composition of the building platform substrate of Niu in view of Takashima and Okada is substantially identical to the material and composition as used in the present invention, as set forth above, it is clear that the pressure sensitive adhesive 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 6
Given that the structure, material, and composition of the building platform substrate of Niu in view of Takashima and Okada is substantially identical to the material and composition as used in the present invention, as set forth above, it is clear that the pressure sensitive adhesive layer coated on the building platform substrate of Niu in view of Takashima and Okada would intrinsically have a 90-degree peel strength from an aluminum plane of 0.5 to 15 N/18 mm, where the 90-degree peel strength is measured at a peel temperature of 23ºC and a tensile speed of 300 mm/min, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 7
Given that the structure, material, and composition of the building platform substrate of Niu in view of Takashima and Okada is substantially identical to the material and composition as used in the present invention, as set forth above, it is clear that the pressure sensitive adhesive 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 8
Given that the structure, material, and composition of the building platform substrate of Niu in view of Takashima and Okada is substantially identical to the material and composition as used in the present invention, as set forth above, it is clear that the pressure sensitive adhesive layer coated on the building platform substrate of Niu in view of Takashima and Okada would intrinsically have a 90-degree peel strength from a polyimide plane of 0.5 to 15 N/18 mm, where the 90-degree peel strength is measured at a peel temperature of 23ºC and a tensile speed of 300 mm/min, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 9

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
	

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Niu et al. (US 2018/0243975) (Niu) in view of Kelley et al. (US 2017/0252980) (Kelley), Takashima et al. (US 2014/0242384) (Takashima), and Okada et al. (US 2014/0213716) (Okada), taken in view of evidence provided by Fukuoka (US 2009/0098376). 
Regarding claim 2
Niu teaches a building platform substrate for 3D printer, wherein the building platform includes a water-soluble adhesive layer 16 coated on a paper substrate 12 (i.e., adhesive for build stage use) (Niu, abstract; [0028]; [0036]; FIG. 1). 
Niu teaches the water-soluble adhesive layer is a pressure sensitive adhesive tape (i.e., pressure sensitive adhesive sheet for build stage use) (Niu, [0037]), wherein the pressure sensitive adhesive is an acrylic polymer comprising acrylate addition monomers, aromatic 

Niu teaches the water-soluble, high tack adhesive is similar to a water-soluble stamp or bottle label adhesive (Niu, [0020]). However, Niu does not explicitly teach the pressure sensitive adhesive tape having a first pressure-sensitive adhesive layer and a second pressure-sensitive adhesive layer (A), measures the puncture strength or fracture energy of the pressure-sensitive adhesive tape (B), or teaches the density of the substrate (C).

With respect to the difference, Kelley (A) teaches a multi-layer sheet for use with a three-dimensional printer platform including a pressure sensitive adhesive disposed on an intermediate layer (Kelley, abstract), wherein the intermediate layer comprises a substrate (Kelley, [0031]; claim 4; FIG. 3A)
Kelley teaches the pressure sensitive adhesive is applied as a double faced tape (Kelley, [0033]; [0037]; [0041]). As evidenced by Fukuoka, double sided tape comprises a first pressure sensitive layer 4 and a second pressure sensitive adhesive layer 4 (Fukuoka, [0042]; FIG. 1). 
Kelley and Niu are analogous art as they are both drawn to 3D printer platforms including a pressure sensitive adhesive layer. 
In light of the disclosure of using a double faced tape as provided by Kelley, it therefore would have been obvious to one of ordinary skill in the art to use double sided tape, i.e., including a first pressure sensitive adhesive layer and a second pressure sensitive adhesive layer, as the pressure sensitive adhesive tape of Niu, in order to form a building platform substrate for 3D printing with predictable success, and thereby arrive at the claimed invention. 



Takashima teaches an example of the pressure sensitive adhesive composition comprising 92 parts by weight of 2-ethylhexyl acrylate, 4 parts by weight of methyl methacrylate, 4 parts by weight of acrylic acid, and 9 parts by weight of a water-soluble crosslinking agent EPOCROS WS-500 (Takashima, Table 3, see Example 20; [0235]). 
Applicant states the acrylic pressure sensitive adhesive preferably includes 50 percent more of one monomer from the group consisting of n-butyl acrylate, 2-ethylhexyl acrylate, and methyl methacrylate (Spec, [0028]). Further, applicant provides an exemplary acrylic pressure sensitive adhesive composition comprising 93 parts by mass of 2-ethylhexyl acrylate, 5 parts by mass of methyl methacrylate, 2 parts by mass of acrylic acid, and 1 part by mass of a water-soluble crosslinker EPOCROS WS-500 (Specification, [0083]), wherein this example meets the requirements of puncture strength and fracture energy (Specification, Table 1, see Example 1). 
As Takashima expressly teaches, pressure sensitive adhesive sheet exhibits high removability and adhesiveness and attains low contamination of the surface of the adherent after the adhesive sheet is removed (Takashima, [0032]). 
Takashima and Niu in view of Kelley are analogous art as they are both drawn to pressure sensitive adhesives comprising acrylic polymers. 
In light of the motivation of use the composition of the acrylic polymer as provided by Takashima, it therefore would have been obvious to one of ordinary skill in the art to use the acrylic polymer composition as the acrylic polymer of the pressure sensitive adhesive layers of Niu in view of Kelley, in order to ensure high removability and adhesiveness as well as attain low contamination of the surface of the adherent after the adhesive sheet is removed, and thereby arrive at the claimed invention. 

3 (Okada, [0119]).
As Okada expressly teaches, when the bulk density is within this range, 0.25 to 0.40 g/cm3, the substrate itself will have suitable strength, is greatly susceptible to PSA impregnation, and possess repulsion resistance (Okada, [0119]). 
Okada and Niu in view of Kelley and Takashima are analogous art as they are both drawn to pressure sensitive adhesive sheet. 
In light of the motivation of using a nonwoven, meaning to include a paper, having a bulk density in the range of about 0.25 to 0.40 g/cm3 as provided by Okada, it therefore would have been obvious to one of ordinary skill in the art to use a paper having a bulk density in the range of about 0.25 to 0.40 g/cm3 as the substrate in the adhesive sheet of Niu in view of Kelley and Takashima, in order to ensure the substrate itself will have suitable strength, is greatly susceptible to PSA impregnation, and possess repulsion resistance, and thereby arrive at the claimed invention. 

Given that the material and composition of the pressure sensitive adhesive layer coated on the paper substrate of Niu in view of Kelley, Takashima, and Okada is substantially identical to the material and composition as used in the present invention, as set forth above, it is clear that the pressure sensitive adhesive layer coated on the paper substrate of Niu in view of Kelley, Takashima, and Okada would intrinsically have a puncture strength of 3.3 to 12 N and a fracture energy of 0.24 to 4 N*m, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).	

Response to Arguments
In view of the amendment to claim 1, the previous rejection of claim 1 over Iwata et al. (US 2015/0052295) under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) is withdrawn. 

In view of the amendment to claim 1, the previous rejection of claims 12-14 over Niu et al. (US 2018/0243975) in view of Takashima et al. (US 2014/0242384) and Kelley et al. (US 2017/02529810) are withdrawn.

The previous 35 U.S.C. 103 rejection of claim 1 over Iwata et al. (US 2015/0052295) is substantially maintained. Any modification to the rejection is in response to the amendment to claim 1. 

The previous 35 U.S.C. 103 rejection of claims 1, 10, 12, and 15-20 over Kamitani et al. (US 2012/0058335) is substantially maintained. Any modification to the rejection is in response to the amendment to claim 1. 

The previous 35 U.S.C. 103 rejection of claims 1, 3-11, and 15-20 over Niu et al. (US 2018/0243975) in view of Takashima et al. (US 2014/0242384) is substantially maintained. Any modification to the rejection is in response to the amendment to claim 1. 

The previous 35 U.S.C. 103 rejection of claim 2 over Niu et al. (US 2018/0243975) in view of Kelley et al. (US 2017/0252980) and Takashima et al. (US 2014/0242384) is 


Applicant's arguments filed 03/15/2021 have been fully considered but they are not persuasive, as set forth below. 

Applicants primarily argue:
“Iwata fails to disclose the use of a substrate having a density of 0.1 to 0. g/cm3, as recited in claim 1.
In addition, in the present invention, the use of the substrate having the claimed density is one non-limiting technique to control the puncture strength, the fracture energy, or the tensile strain at break of the pressure-sensitive adhesive sheet to be in the claimed range. See [0048], [0051], and [0053] of the specification.”

Remarks, pg. 7-8
The Examiner respectfully traverses as follows:
	While Iwata does not teach the density of the substrate, Iwata is not closed from modification to meet the newly added limitation. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant primarily argues that Iwata does not expressly teach the claimed density of the substrate.  This argument merely agrees with the basis for the rejection under 35 U.S.C. 103(a), which admits that Iwata does not disclose the entire claimed invention.  Rather, Okada is relied upon to teach claimed elements missing from Iwata. 
	
Applicants further argue:
“Kamitani is cite as teaching a PSA tape including a substrate and a PSA layer. Niu is cited as teaching a building platform substrate for 3D printer. Neither Kamitani nor 3, as recited in claim 1. The secondary references do not remedy the deficiencies of Kamitani or Niu.”

Remarks, pg. 8-9
The Examiner respectfully traverses as follows:
While Kamitani does not teach the density of the substrate, Kamitani is not closed from modification to meet the newly added limitation. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant primarily argues that Kamitani does not expressly teach the claimed density of the substrate.  This argument merely agrees with the basis for the rejection under 35 U.S.C. 103(a), which admits that Kamitani does not disclose the entire claimed invention.  Rather, Okada or Kiuchi is relied upon to teach claimed elements missing from Kamitani. 
Similarly, while Niu does not teach the density of the substrate, Niu is not closed from modification to meet the newly added limitation. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant primarily argues that Niu does not expressly teach the claimed density of the substrate.  This argument merely agrees with the basis for the rejection under 35 U.S.C. 103(a), which admits that Niu does not disclose the entire claimed invention.  Rather, Okada or Tanaka is relied upon to teach claimed elements missing from Niu. 

Conclusion
Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598.  The examiner can normally be reached on Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/C.X.N./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789